


Exhibit 10.4

 

ABBVIE PERFORMANCE INCENTIVE PLAN

 

(Amended and Restated Effective as of January 1, 2015)

 

--------------------------------------------------------------------------------


 

ABBVIE

PERFORMANCE INCENTIVE PLAN

 

SECTION 1

INTRODUCTION

 

1.1                               ESTABLISHMENT OF THE PLAN.  AbbVie Inc.
(“AbbVie”) established the AbbVie 2013 Performance Incentive Plan (the “Plan”)
effective as of January 1, 2013 (the “Effective Date”).  The Plan is hereby
amended and restated effective as of January 1, 2015.

 

1.2                               PURPOSES OF THE PLAN.  The purposes of the
Plan are to:

 

(a)                                 Provide flexibility to AbbVie in its ability
to attract, motivate, and retain the services of participants in the Plan
(“Participants”) who make significant contributions to AbbVie’s success and to
allow Participants to share in the success of AbbVie;

 

(b)                                 Optimize the profitability and growth of
AbbVie through incentives which are consistent with AbbVie’s goals and which
link the performance objectives of Participants to those of AbbVie’s
stockholders; and

 

(c)                                  Provide Participants with an incentive for
excellence in individual performance.

 

SECTION 2

ADMINISTRATION

 

2.1                               GENERAL.  The Plan shall be administered by
the Compensation Committee (the “Committee”) appointed by the Board of Directors
of AbbVie (the “Board”).

 

2.2                               AUTHORITY OF THE COMMITTEE.  The Committee
will have full authority to administer the Plan, including the authority to
interpret and construe any provision of the Plan, and all rules, regulations and
interpretations shall be conclusive and binding on all persons.  The Committee
has sole responsibility for selecting Participants, establishing performance
objectives, setting award targets, and determining award amounts.

 

2.3                               DELEGATION BY THE COMMITTEE.  The Committee
from time to time may delegate the performance of certain ministerial functions
in connection with the Plan, such as the keeping of records, to such person or
persons as the Committee may select.  The cost of administration of the Plan
will be paid by AbbVie.

 

2.4                               PERFORMANCE INCENTIVE PLAN RULES.  The Plan
shall be administered in accordance with the Performance Incentive Plan (“PIP”)
Rules, which are attached hereto as Supplement A.

 

1

--------------------------------------------------------------------------------


 

SECTION 3

ELIGIBILITY AND PARTICIPATION

 

3.1                               ELIGIBILITY AND PARTICIPATION.  Eligibility
for participation in the Plan shall be limited to senior officers of AbbVie and
its subsidiaries. Participants in the Plan will be determined annually by the
Committee from those senior officers eligible to participate in the Plan.

 

SECTION 4

PERFORMANCE OBJECTIVES

 

4.1                               PERFORMANCE OBJECTIVES.  The Plan’s
performance objectives (the “Performance Objectives”) shall be determined with
reference to AbbVie’s consolidated net earnings prepared in accordance with
generally accepted accounting principles.

 

4.2                               INDIVIDUAL BASE AWARD ALLOCATION — DEFINED.
 The base award allocation for the Chief Executive Officer, if a Participant for
such fiscal year, shall be .0015 of the consolidated net earnings of AbbVie for
that fiscal year.  The base award allocation for the Chief Operating Officer, if
a Participant for such fiscal year, shall be .0010 of the consolidated net
earnings of AbbVie for that fiscal year.  The base award allocation for any
other Participant shall be .00075 of the consolidated net earnings of AbbVie for
that fiscal year.  Each such base award will be increased by interest, at
prevailing market rates, accrued on awards deferred or paid to grantor trusts.

 

SECTION 5

FINAL AWARDS

 

5.1                               FINAL AWARD ALLOCATION.  As soon as practical
after the close of each fiscal year, a Participant’s final award allocation will
be determined solely on the basis of the Performance Objectives.  In determining
a Participant’s final award allocation, the Committee will have the discretion
to reduce but not increase a Participant’s base award allocation (as increased
by the last sentence of Section 4.2), provided that a Participant’s individual
performance will be considered by the Committee in exercising that discretion.

 

5.2                               PAYMENT OF AWARDS.  A Participant’s final
award allocation will be paid or deferred in accordance with rules adopted by
the Committee which are intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended.

 

SECTION 6

DURATION, AMENDMENT, AND TERMINATION

 

6.1                               DURATION OF THE PLAN.  The Plan shall commence
on the Effective Date, as described in Section 1.1 hereof, and shall remain in
effect until terminated by the Board.

 

6.2                               AMENDMENT AND TERMINATION.  The Board, in its
sole discretion, may modify or amend any or all of the provisions of the Plan at
any time and, without notice, may suspend or terminate it entirely.  However, no
such modification may, without the consent of the

 

2

--------------------------------------------------------------------------------


 

Participant, reduce the right of a Participant to a payment or distribution to
which the Participant is entitled by reason of an outstanding award allocation.

 

SECTION 7

SUCCESSORS

 

7.1                               OBLIGATIONS.  All obligations of AbbVie under
the Plan with respect to awards granted hereunder shall be binding on any
successor to AbbVie, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of AbbVie.

 

3

--------------------------------------------------------------------------------


 

SUPPLEMENT A

 

 PERFORMANCE INCENTIVE PLAN (PIP) RULES

 

The following rules (the “Rules”) shall govern the administration of the AbbVie
Performance Incentive Plan (“PIP”) and any comparable successor plan. 
Capitalized terms used but not otherwise defined in these Rules shall have the
meaning provided in the PIP.  These Rules are amended and restated effective as
of January 1, 2015 and shall remain in effect until amended by the Committee:

 

1.                                      Fiscal Year.  The term “fiscal year,” as
used in the PIP, means the fiscal period from time to time employed by AbbVie
for the purpose of reporting earnings to stockholders.

 

2.                                      Consolidated Net Earnings. 
“Consolidated Net Earnings” shall be the consolidated net earnings for such
fiscal year as stated in AbbVie’s Audited Financial Statements, shall reflect
the incremental cost of FAS 123(R) in the current year and may, at the
Compensation Committee’s discretion, be adjusted to exclude acquired in-process
research and development costs, and other specified items, net of income taxes.

 

3.                                      Naming of Participants.  For any fiscal
year, all participants in the PIP must be named by the Committee prior to the
completion of the immediately preceding fiscal year.  A PIP participant may not
be an active participant in the AbbVie 2013 Management Incentive Plan (the
“MIP”) in the same fiscal year.

 

4.                                      Inclusion in Pensionable Earnings.  The
full amount of any PIP award earned under Rule 5 will be included in the
participant’s pensionable earnings.

 

5.                                      Time of Payment.  A participant must
direct payment or deferral of an allocation made to the participant under the
PIP by one or more of the following methods; provided, however, that the grantor
trust method described in paragraph (b) below may be elected only by a
participant who became a PIP participant before January 1, 2015:

 

(a)                                 In cash to the participant, which payment
shall be made no later than the last day of the “applicable 2½ month period,” as
such term is defined in Treasury Regulation §1.409A-1(b)(4)(i)(A);

 

(b)                                 A portion in cash and deposited to a grantor
trust (the “Grantor Trust”) established by the participant (in a form which the
Committee determines is substantially similar to the trust in Exhibit A) and the
balance withheld on behalf of the participant to satisfy the participant’s
aggregate federal, state and local individual income and employment taxes;
provided that all payments or contributions to the Grantor Trust and participant
contemplated by this Rule 5(b) shall be made no later than the last day of the
“applicable 2½ month period,” as such term is defined in Treasury Regulation
§1.409A-1(b)(4)(i)(A); or

 

(c)                                  Deferral of payment until the time and in
the manner determined under Rule 17.

 

1

--------------------------------------------------------------------------------


 

Amounts paid under the PIP will not be considered amounts paid under the MIP for
purposes of subsections 3.3 and 3.4 and Section 4 of the MIP.  The base salaries
of PIP participants will not be considered for determination of the MIP amount
in subsection 3.3 of the MIP.

 

6.                                      Time of Election.

 

(a)                                 A participant must make the election
described in Rule 5 by filing it with the Committee before expiration of the
election period established by the Committee, which period shall end no later
than December 31 of the fiscal year prior to the year during which the
performance incentive compensation is earned under the PIP.

 

(b)                                 Notwithstanding the timing requirements of
Rule 6(a), an individual who newly becomes eligible to participate in the PIP by
being designated as a participant under subsection 3.1 of the PIP (and who was
not eligible to participate in any other plan that would be aggregated with the
Plan under Treasury Regulation §1.409A-1(c)) may make the an initial deferral
election described in Rule 5 by filing it with the Committee or its delegate
within the thirty (30) day period immediately following the date he or she first
is designated as participant, provided that the compensation deferred pursuant
to such election relates solely to services performed after the date of such
election.  For this purpose, an election shall be deemed to apply to
compensation paid for services performed after the election if the election
applies to no more than the amount prescribed by Treasury Regulation
§1.409A-2(a)(7)(i).

 

(c)                                  Any election described in Rule 5 shall be
irrevocable for the fiscal year to which the election applies.

 

7.                                      Accounts.  The Committee shall establish
accounts for participants who have made elections pursuant to Rule 5(b) or 5(c)
as follows.

 

(a)                                 The Committee will maintain a “Deferred
Account” in the name of each participant who has elected to defer payment of all
or a portion of his or her PIP award under Rule 5(c).  The Deferred Account
shall consist of allocations deferred according to Rule 5(c) and any adjustments
made in accordance with Rule 8.  For each Transferred Employee (as such term is
defined in the Employee Matters Agreement by and between Abbott Laboratories and
AbbVie, dated as of December 31, 2012) who participated in the 1998 Abbott
Laboratories Performance Incentive Plan and the rules thereunder (the “Abbott
PIP”) prior to the Effective Date, the Deferred Account shall be credited with a
starting balance equal to the amount, if any, in such Transferred Employee’s
Deferred Account (as such term is used in the Abbott PIP) immediately prior to
the Effective Date.

 

(b)                                 The Committee will maintain two separate
Accounts, a “Pre-Tax Account” and an “After-Tax Account,” in the name of each
participant who has declined to defer allocations by electing to have a portion
of his or her PIP award deposited in cash to a Grantor Trust according to Rule
5(b).  The Pre-Tax Account shall consist of

 

2

--------------------------------------------------------------------------------


 

the aggregate of all allocations contemplated by Rule 5(b), whether deposited to
the participant’s Grantor Trust or withheld on behalf of the participant to
satisfy the participant’s aggregate federal, state and local individual income
and employment taxes, and any adjustments made in accordance with Rule 9.  The
After-Tax Account shall consist of after-tax allocations deposited to the
participant’s Grantor Trust in cash according to Rule 5(b) and any adjustments
made in accordance with Rule 10.

 

8.                                      Adjustment of Deferred Accounts.  At the
end of each fiscal year, a participant’s Deferred Account will be adjusted as
follows:

 

(a)                                 First, reduced by an amount equal to any
distribution made to the participant during the year according to Rule 17 or
Rule 18;

 

(b)                                 Next, increased by an amount equal to any
allocation for that year that is deferred according to Rule 5(c); and

 

(c)                                  Last, increased by an amount equal to the
interest earned for that year according to Rule 11.

 

9.                                      Adjustment of Pre-Tax Accounts.  At the
end of each fiscal year, a participant’s Pre-Tax Account will be adjusted as
follows:

 

(a)                                 First, reduced, in any year in which the
participant is entitled to receive a distribution from his or her Grantor Trust,
by an amount equal to the distribution that would have been made to the
participant if the aggregate amounts allocated according to Rule 5(b) had
instead been deferred under Rule 5(c);

 

(b)                                 Next, increased by an amount equal to any
allocation for that year that is paid to the participant and withheld on behalf
of the participant to satisfy the participant’s aggregate federal, state and
local individual income and employment taxes (including the amount paid to the
participant’s Grantor Trust) according to Rule 5(b); and

 

(c)                                  Last, increased by an amount equal to the
interest earned for that year according to Rule 11.

 

10.                               Adjustment of After-Tax Accounts.  At the end
of each fiscal year, a participant’s After-Tax Account will be adjusted as
follows:

 

(a)                                 First, reduced, in any year in which the
participant is in receipt of a distribution from his or her Grantor Trust, by an
amount calculated as provided in Rule 28 which represents the distribution for
such year;

 

(b)                                 Next, increased by an amount equal to the
allocation for that year that is deposited in the participant’s Grantor Trust
according to Rule 5(b); and

 

(c)                                  Last, increased by an amount equal to the
interest earned for that year according to Rule 11.

 

3

--------------------------------------------------------------------------------


 

11.                               Interest Accruals on Accounts.

 

This Rule 11 shall apply only to a participant who joined the PIP before January
1, 2015.

 

(a)                                 As of the end of each fiscal year, a
participant’s Deferred Account or Pre-Tax Account, as applicable, shall be
credited with interest (“Interest”) at the following rate:

 

(i)                       the average of the “prime rate” of interest set forth
on the Bloomberg Screen BTMM or comparable successor quotation service on the
first business day of January and the last business day of each month of the
fiscal year; plus

 

(ii)                    two hundred twenty-five (225) basis points.

 

(b)                                 As of the end of each fiscal year, a
participant’s After-Tax Account shall be credited with the amount of Interest
set forth above, multiplied by (one minus the aggregate of the applicable
federal, state and local individual income tax rates and employment tax rate,
determined in accordance with Rules 25 and 26) (the “After-Tax Interest”).

 

(c)                                  The Interest and After-Tax Interest, as
applicable, shall be credited on the conditions established by the Committee,
provided that any award allocation shall be considered to have been made and
credited to a participant’s Account as of the first day of the fiscal year in
which the award is made.

 

12.                               Interest Payments.  In addition to any
allocation made to a participant for any fiscal year in accordance with Rule
5(b), AbbVie shall also make a payment (an “Interest Payment”) with respect to
each participant who has established a Grantor Trust for each year in which the
Grantor Trust is in effect.  The Interest Payment shall equal the excess, if
any, of the participant’s adjustment in Rule 9(c), over the net earnings of the
participant’s Grantor Trust for the year, as adjusted by the amounts described
in Schedule A, if any, and shall be paid within the thirty (30)-day period
beginning April 1 of the following fiscal year.  A portion of such Interest
Payment, equal to the excess, if any, of the Net Interest Accrual over the net
earnings of the participant’s Grantor Trust, shall be deposited in the
participant’s Grantor Trust, with the balance paid to, or withheld on behalf of,
the Participant; provided, however, in the event that the net earnings of the
participant’s Grantor Trust exceed the Net Interest Accrual, a distribution from
the Grantor Trust shall be required in accordance with Rule 31.  A participant’s
Net Interest Accrual for a year is an amount equal to the After-Tax Interest
credited to the participant’s After-Tax Account for that year in accordance with
Rule 11(b).

 

13.                               Grantor Trust Assets.  Each participant’s
Grantor Trust assets shall be invested solely in the instruments specified by
investment guidelines established by the Committee.  Such investment guidelines,
once established, may be changed by the Committee, provided that any change
shall not take effect until the year following the year in which the change is
made and provided further that the instruments specified shall be consistent
with the provisions of Section 3(b) of the form of Grantor Trust attached hereto
as Exhibit A.

 

4

--------------------------------------------------------------------------------


 

14.                               Designation of Beneficiaries.  Subject to the
conditions and limitations set forth below, each participant and, after a
participant’s death, each primary beneficiary designated by a participant in
accordance with the provisions of this Rule 14, shall have the right from time
to time to designate a primary beneficiary or beneficiaries and a successive or
contingent beneficiary or beneficiaries to receive unpaid amounts from the
participant’s Deferred Account under the PIP.  Beneficiaries may be a natural
person or persons or a fiduciary, such as a trustee of a trust or the legal
representative of an estate.  Any such designation shall take effect upon the
death of the participant or such beneficiary, as the case may be, or, in the
case of any fiduciary beneficiary, upon the termination of all of its duties
(other than the duty to dispose of the right to receive amounts remaining to be
paid under the PIP).  The conditions and limitations relating to the designation
of beneficiaries are as follows:

 

(a)                                 A nonfiduciary beneficiary shall have the
right to designate a further beneficiary or beneficiaries only if the original
participant or the next preceding primary beneficiary, as the case may be, shall
have expressly so provided in writing; and

 

(b)                                 A fiduciary beneficiary shall designate as a
further beneficiary or beneficiaries only those persons or other fiduciaries
that are entitled to receive the amounts payable from the participant’s account
under the trust or estate of which it is a fiduciary.

 

Any beneficiary designation or grant of any power to any beneficiary under this
Rule 14 may be exercised only by an instrument in writing, executed by the
person making the designation or granting such power and filed with the
Secretary of AbbVie during the person’s lifetime or prior to the termination of
a fiduciary’s duties.  If a deceased participant or a deceased nonfiduciary
beneficiary who had the right to designate a beneficiary as provided above dies
without having designated a further beneficiary, or if no beneficiary designated
as provided above is living or qualified and acting, the Committee, in its
discretion, may direct distribution of the amount remaining from time to time to
either: (i)  any one or more or all of the next of kin (including the surviving
spouse) of the participant or the deceased beneficiary, as the case may be, and
in such proportions as the Committee determines; or (ii)  the legal
representative of the estate of the deceased participant or deceased beneficiary
as the case may be.

 

15.                               Non-assignability and Facility of Payment. 
Amounts payable to participants and their beneficiaries under the PIP are not in
any way subject to their debts and other obligations, and may not be voluntarily
or involuntarily sold, transferred or assigned; provided that the provisions of
these Rules shall not be construed as restricting in any way a designation right
granted to a beneficiary under Rule 14.  When a participant or the beneficiary
of a participant is under legal disability, or in the Committee’s opinion is in
any way incapacitated so as to be unable to manage his or her financial affairs,
the Committee may direct that payments shall be made to the participant’s or
beneficiary’s legal representative, or to a relative or friend of the
participant or beneficiary for the benefit of the participant or beneficiary, or
the Committee may direct the payment or distribution for the benefit of the
participant or beneficiary in any manner that the Committee determines.

 

5

--------------------------------------------------------------------------------


 

16.                               Payer of Amounts Allocated to Participants. 
Any amount allocated to a participant in the PIP and any interest credited
thereto will be paid by the employer (or such employer’s successor) by whom the
participant was employed during the fiscal year for which any amount was
allocated, and for that purpose, if a participant shall have been employed by
two or more employers during any fiscal year the amount allocated under the PIP
for that year shall be an obligation of each of the respective employers in
proportion to the respective amounts of base salary paid by each of them in that
fiscal year.

 

17.                               Manner of Payment of Deferred Accounts. 
Subject to Rule 18, a participant shall elect to receive payment of his Deferred
Account in substantially equal annual installments over a minimum period of ten
years, or a longer period, at the time of his deferral election under Rule 5. 
Payment of a participant’s Deferred Account shall commence on the first business
day of January of the year following the year in which the participant incurs a
termination of employment.

 

18.                               Payment Upon Termination Following Change in
Control.  Notwithstanding any other provision of the PIP or the provisions of
any award made under the PIP, if a participant incurs a termination of
employment with AbbVie and its subsidiaries for any reason within two (2) years
following the date of a Change in Control, provided that the event constituting
a Change in Control is also a “change in control event”, as such term is defined
in Treasury Regulation §1.409A-3(i)(5): (a) with respect to a participant whose
allocations under the PIP are deferred in accordance with Rule 5(c), the
aggregate unpaid balance of the participant’s Deferred Account shall be paid to
such participant in a lump sum within thirty (30) days following the date of
such termination of employment, and (b) with respect to a participant whose
allocations under the PIP are made pursuant to Rule 5(b), (i) the aggregate of
the participant’s unpaid allocation under Rule 5(b) (if any) for the fiscal year
in which the termination occurs and (ii) a pro rata portion of the unpaid
Guaranteed Rate Payment under Rule 12 attributable to the portion of the year
elapsed prior to the date of termination, shall be paid to such participant’s
Grantor Trust in a lump sum within thirty (30) days following the date of such
termination of employment.

 

19.                               Change in Control.  A “Change in Control”
shall be deemed to have occurred on the earliest of the following dates:

 

(a)                                 the date any Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of AbbVie (not including
in the securities beneficially owned by such Person any securities acquired
directly from AbbVie or its Affiliates) representing 20% or more of the combined
voting power of AbbVie’s then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (i) of paragraph (c) below; or

 

(b)                                 the date the following individuals cease for
any reason to constitute a majority of the number of directors then serving:
individuals who, on the Effective Date, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of
AbbVie) whose appointment or election by the Board or nomination for election by
AbbVie’s stockholders was approved or recommended by a vote

 

6

--------------------------------------------------------------------------------


 

of at least two-thirds (2/3) of the directors then still in office who either
were directors on the Effective Date or whose appointment, election or
nomination for election was previously so approved or recommended; or

 

(c)                                  the date on which there is consummated a
merger or consolidation of AbbVie or any direct or indirect subsidiary of AbbVie
with any other corporation or other entity, other than (i) a merger or
consolidation (A) immediately following which the individuals who comprise the
Board immediately prior thereto constitute at least a majority of the Board of
Directors of AbbVie, the entity surviving such merger or consolidation or, if
AbbVie or the entity surviving such merger or consolidation is then a
subsidiary, the ultimate parent thereof and (B) which results in the voting
securities of AbbVie outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of AbbVie or any subsidiary of
AbbVie, at least 50% of the combined voting power of the securities of AbbVie or
such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation, or (ii) a merger or consolidation effected to implement
a recapitalization of AbbVie (or similar transaction) in which no Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of AbbVie
(not including in the securities Beneficially Owned by such Person any
securities acquired directly from AbbVie or its Affiliates) representing 20% or
more of the combined voting power of AbbVie’s then outstanding securities; or

 

(d)                                 the date the stockholders of AbbVie approve
a plan of complete liquidation or dissolution of AbbVie or there is consummated
an agreement for the sale or disposition by AbbVie of all or substantially all
of AbbVie’s assets, other than a sale or disposition by AbbVie of all or
substantially all of AbbVie’s assets to an entity, at least 50% of the combined
voting power of the voting securities of which are owned by stockholders of
AbbVie, in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of AbbVie or any subsidiary of
AbbVie, in substantially the same proportions as their ownership of AbbVie
immediately prior to such sale.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of AbbVie immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of AbbVie
immediately following such transaction or series of transactions.

 

For purposes of these Rules: “Affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act; “Beneficial Owner”
shall have the meaning set forth in Rule 13d-3 under the Exchange Act; “Exchange
Act” shall mean the Securities Exchange Act of 1934, as amended from time to
time; and “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in

 

7

--------------------------------------------------------------------------------

 

Sections 13(d) and 14(d) thereof, except that such term shall not include
(i) AbbVie or any of its subsidiaries, (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of AbbVie or any of its Affiliates,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of AbbVie in substantially the same proportions as their ownership
of stock of AbbVie.

 

20.                               Potential Change in Control.  A “Potential
Change in Control” shall exist during any period in which the circumstances
described in paragraph (a), (b), (c) or (d), below, exist (provided, however,
that a Potential Change in Control shall cease to exist not later than the
occurrence of a Change in Control):

 

(a)                                 AbbVie enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control,
provided that a Potential Change in Control described in this paragraph
(a) shall cease to exist upon the expiration or other termination of all such
agreements.

 

(b)                                 Any Person (without regard to the exclusions
set forth in subsections (i) through (iv) of such definition) publicly announces
an intention to take or to consider taking actions the consummation of which
would constitute a Change in Control; provided that a Potential Change in
Control described in this paragraph (b) shall cease to exist upon the withdrawal
of such intention, or upon a determination by the Board that there is no
reasonable chance that such actions would be consummated.

 

(c)                                  Any Person becomes the Beneficial Owner,
directly or indirectly, of securities of AbbVie representing 10% or more of
either the then outstanding share of common stock of AbbVie or the combined
voting power of AbbVie’s then outstanding securities (not including any
securities beneficially owned by such Person which are or were acquired directly
from AbbVie or its Affiliates).

 

(d)                                 The Board adopts a resolution to the effect
that, for purposes of this Agreement, a Potential Change in Control exists;
provided that a Potential Change in Control described in this paragraph
(d) shall cease to exist upon a determination by the Board that the reasons that
gave rise to the resolution providing for the existence of a Potential Change in
Control have expired or no longer exist.

 

21.                               Prohibition Against Amendment.  The provisions
of Rules 18, 19, 20 and this Rule 21 may not be amended or deleted, or
superseded by any other Rule, (i) during the pendency of a Potential Change in
Control and (ii) during the period beginning on the date of a Change in Control
and ending on the date five (5) years following such Change in Control.

 

22.                               Reliance Upon Advice.  The Board and the
Committee may rely upon any information or advice furnished to it by any officer
of AbbVie or by AbbVie’s independent auditors, or other consultants, and shall
be fully protected in relying upon such information or advice.  No member of the
Board or the Committee shall be liable for any act or failure to act on

 

8

--------------------------------------------------------------------------------


 

their part, excepting only any acts done or omitted to be done in bad faith, nor
shall they be liable for any act or failure to act of any other member.

 

23.                               Taxes.  Any employer shall be entitled, if
necessary or desirable, to pay or withhold the amount of any federal, state or
local tax attributable to any amounts payable by it under the PIP, and may
require payment from the participant in an amount necessary to satisfy such
taxes prior to remitting such taxes.

 

24.                               Rights of Participants.  Employment rights of
participants with AbbVie and its subsidiaries shall not be enlarged or affected
by reason of establishment of or inclusion as a participant in the PIP.  Nothing
contained in the PIP shall require AbbVie or any subsidiary to segregate or
earmark any assets, funds or property for the purpose of payment of any amounts
which may have been deferred.  The Deferred, Pre-Tax and After-Tax Accounts
established in accordance with Rule 7 are for the convenience of the
administration of the PIP and no trust relationship with respect to such
Accounts is intended or should be implied.  Participant’s rights shall be
limited to payment to them at the time or times and in such amounts as are
contemplated by the PIP and these Rules.  Any decision made by the Board or the
Committee, which is within the sole and uncontrolled discretion of either, shall
be conclusive and binding upon the other and upon all other persons whomsoever.

 

25.                               Employment Tax Assumptions.  For purposes of
these Rules, a participant’s employment tax rate shall be deemed to be the
highest marginal rate of Federal Insurance Contribution Act taxes in effect in
the calendar year in which a calculation under the applicable Rule is to be
made.

 

26.                               Income Tax Assumptions.  For purposes of these
Rules, a participant’s federal income tax rate shall be deemed to be the highest
marginal rate of federal income individual tax in effect in the calendar year in
which a calculation under the Rules is to be made, and state and local tax rates
shall be deemed to be the highest marginal rates of individual income tax in
effect in the state and locality of the participant’s residence on the date such
a calculation is made, net of any federal tax benefits without a benefit for any
net capital losses.

 

27.                               Change of Conditions Relating to Payments.  No
change to the time of payment or the time of commencement of payment and any
period over which payment shall be made shall be effected except in strict
compliance with the subsequent election requirements of Treasury Regulation
§1.409A-2(b) to the extent subject thereto.

 

28.                               Administrator’s Calculation of Grantor Trust
Distributions. The administrator shall calculate the amount to be distributed
from a participant’s Grantor Trust in any year in which the participant is
entitled to a benefit distribution by multiplying (i) the amount of the
reduction determined in accordance with Rule 9(a), by (ii) a fraction, the
numerator of which is the balance in the participant’s After-Tax Account as of
the end of the prior fiscal year and the denominator of which is the balance of
the participant’s Pre-Tax Account as of that same date.

 

9

--------------------------------------------------------------------------------


 

29.                               Code Section 409A.  To the extent applicable,
it is intended that these Rules comply with the provisions of Section 409A of
the Internal Revenue Code of 1986, as amended (“Code Section 409A”).  The
Rules will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause the Rules to fail to satisfy Code
Section 409A will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by Code
Section 409A).  Notwithstanding anything contained herein to the contrary, for
all purposes of these Rules, a participant shall not be deemed to have had a
termination of employment until the participant has incurred a separation from
service as defined in Treasury Regulation §1.409A-1(h) and, to the extent
required to avoid accelerated taxation and/or tax penalties under Code
Section 409A and applicable guidance issued thereunder, payment of the amounts
payable under the Rules that would otherwise be payable during the six-month
period after the date of termination shall instead be paid on the first business
day after the expiration of such six-month period, plus interest thereon, at a
rate equal to the rate specified in Rule 11 (to the extent that such interest is
not already provided to the participant under Rule 12), from the respective
dates on which such amounts would otherwise have been paid until the actual date
of payment.  In addition, for purposes of these Rules, each amount to be paid
and each installment payment shall be construed as a separate identified payment
for purposes of Code Section 409A.

 

30.                               Domestic Relations Order.  In accordance with
Treasury Regulation §1.409A-3(j)(4)(ii), distributions shall be made to an
individual (other than to the participant) pursuant to the terms of a “domestic
relations order” (as defined in Section 414(p)(1)(B) of the Internal Revenue
Code of 1986, as amended), as determined and administered by the AbbVie Senior
Vice President, Human Resources (or the individual holding equivalent duties and
responsibilities) or his or her delegate, provided that such order (a) does not
require the plan to provide any type or form of benefit, or any option not
otherwise provided under the plan, (b) does not require the plan to provide
increased benefits, and (c) does not require the payment of benefits to an
alternate payee which are required to be paid to another alternate payee under
another order.

 

31.                               Grantor Trusts.  AbbVie, as the administrator
of the participant’s Grantor Trust, may direct the trustee to distribute to the
participant from the income of such Grantor Trust, a sum of money sufficient to
pay the taxes on the Grantor Trust earnings for such year, to the extent a
sufficient sum of money has not been paid to, or withheld on behalf of, the
participant pursuant to Rule 12.  The taxes shall be determined in accordance
with Rules 25 and 26.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

IRREVOCABLE GRANTOR TRUST AGREEMENT

 

THIS AGREEMENT, made this            day of                         , 20    , by
and between                                                of
                      , Illinois (the “grantor”), and The Northern Trust Company
located at Chicago, Illinois, as trustee (the “trustee”),

 

WITNESSETH THAT:

 

WHEREAS, the grantor desires to establish and maintain a trust to hold certain
benefits received by the grantor under the AbbVie 2013 Performance Incentive
Plan, as it may be amended from time to time;

 

NOW, THEREFORE, IT IS AGREED as follows:

 

ARTICLE I
INTRODUCTION

 

I-1           NAME.  This agreement and the trust hereby evidenced (the “trust”)
may be referred to as the “                             20     Grantor Trust”.

 

I-2           THE TRUST FUND.  The “trust fund” as at any date means all
property then held by the trustee under this agreement.

 

I-3           STATUS OF THE TRUST.  The trust shall be irrevocable.  The trust
is intended to constitute a grantor trust under Sections 671-678 of the Internal
Revenue Code, as amended, and shall be construed accordingly.

 

I-4           THE ADMINISTRATOR.  AbbVie Inc. (“AbbVie”) shall act as the
“administrator” of the trust, and as such shall have certain powers, rights and
duties under this agreement as described below.  AbbVie will certify to the
trustee from time to time the person or persons authorized to act on behalf of
AbbVie as the administrator.  The trustee may rely on the latest certificate
received without further inquiry or verification.

 

I-5           ACCEPTANCE.  The trustee accepts the duties and obligations of the
“trustee” hereunder, agrees to accept funds delivered to it by the grantor or
the administrator, and agrees to hold such funds (and any proceeds from the
investment of such funds) in trust in accordance with this agreement.

 

ARTICLE II
DISTRIBUTION OF THE TRUST FUND

 

II-1         SEPARATE ACCOUNTS.  The administrator shall maintain two separate
accounts under the trust, a “rollout account” and a “deferred account.”  Funds
delivered to the trustee shall be allocated between the accounts by the trustee
as directed by the administrator.  As of the end of each calendar year, the
administrator shall charge each account with all distributions made from such
account during that year; and credit each account with its share of

 

1

--------------------------------------------------------------------------------


 

income and realized gains and charge each account with its share of expenses and
realized losses for the year.  The trustee shall not be required to make any
separate investment of the trust fund for the accounts, and may administer and
invest all funds delivered to it under the trust as one trust fund.

 

II-2         DISTRIBUTIONS FROM THE ROLLOUT ACCOUNT PRIOR TO THE GRANTOR’S
DEATH.  The trustee shall distribute principal and accumulated income credited
to the rollout account to the grantor, if then living, at such times and in such
amounts as the administrator shall direct.

 

II-3         DISTRIBUTIONS FROM THE DEFERRED ACCOUNT PRIOR TO THE GRANTOR’S
DEATH.  Principal and accumulated income credited to the deferred account shall
not be distributed from the trust prior to the grantor’s retirement or other
termination of employment with AbbVie or a subsidiary of AbbVie (the grantor’s
“settlement date”); provided that, each year the administrator may direct the
trustee to distribute to the grantor a portion of the income of the deferred
account for that year, with the balance of such income to be accumulated in that
account.  The administrator shall inform the trustee of the grantor’s settlement
date. Thereafter, the trustee shall distribute the amounts from time to time
credited to the deferred account to the grantor, if then living, in a series of
annual installments, with the amount of each installment computed by one of the
following methods:

 

(a)           The amount of each installment shall be equal to the sum of:
(i) the amount credited to the deferred account as of the end of the year in
which the grantor’s settlement date occurs, divided by the number of years over
which installments are to be distributed; plus (ii) the net earnings credited to
the deferred account for the preceding year (excluding the year in which the
grantor’s settlement date occurs).

 

(b)           The amount of each installment shall be determined by dividing the
amount credited to the deferred account as of the end of the preceding year by
the difference between (i) the total number of years over which installments are
to be distributed, and (ii) the number of annual installment distributions
previously made from the deferred account.

 

(c)           Each installment (after the first installment) shall be
approximately equal, with the amount comprised of the sum of: (i) the amount of
the first installment, plus interest thereon at the rate determined under the
AbbVie 2013 Performance Incentive Plan, compounded annually; and (ii) the net
earnings credited to the deferred account for the preceding year.

 

Notwithstanding the foregoing, the final installment distribution made to the
grantor under this paragraph II-3 shall equal the total principal and
accumulated income then held in the trust fund.  The grantor, by writing filed
with the trustee and the administrator on or before the end of the calendar year
in which the grantor’s settlement date occurs (or the end of the calendar year
in which this trust is established, if the grantor’s settlement date has already
occurred), may select both the period (which may not be less than ten years from
the end of the calendar year in which the grantor’s settlement date occurred)
over which the installment distributions are to be made and the method of
computing the amount of each installment.  In the absence of such a

 

2

--------------------------------------------------------------------------------


 

written direction by the grantor, installment distributions shall be made over a
period of ten years, and the amount of each installment shall be computed by
using the method described in subparagraph (a) next above.  Installment
distributions under this Paragraph II-3 shall be made as of January 1 of each
year, beginning with the calendar year following the year in which the grantor’s
settlement date occurs.  The administrator shall inform the trustee of the
amount of each installment distribution under this paragraph II-3, and the
trustee shall be fully protected in relying on such information received from
the administrator.

 

II-4         DISTRIBUTIONS FROM THE TRUST FUND AFTER THE GRANTOR’S DEATH.  The
grantor, from time to time may name any person or persons (who may be named
contingently or successively and who may be natural persons or fiduciaries) to
whom the principal of the trust fund and all accrued or undistributed income
therefrom shall be distributed in a lump sum or, if the beneficiary is the
grantor’s spouse (or a trust for which the grantor’s spouse is the sole income
beneficiary), in installments, as directed by the grantor, upon the grantor’s
death.  If the grantor directs an installment method of distribution to the
spouse as beneficiary, any amounts remaining at the death of the spouse
beneficiary shall be distributed in a lump sum to the executor or administrator
of the spouse beneficiary’s estate.  If the grantor directs an installment
method of distribution to a trust for which the grantor’s spouse is the sole
income beneficiary, any amounts remaining at the death of the spouse shall be
distributed in a lump sum to such trust.  Despite the foregoing, if (i) the
beneficiary is a trust for which the grantor’s spouse is the sole income
beneficiary, (ii) payments are being made pursuant to this paragraph II-4 other
than in a lump sum and (iii) income earned by the trust fund for the year
exceeds the amount of the annual installment payment, then such trust may elect
to withdraw such excess income by written notice to the trustee.  Each
designation shall revoke all prior designations, shall be in writing and shall
be effective only when filed by the grantor with the administrator during the
grantor’s lifetime.  If the grantor fails to direct a method of distribution,
the distribution shall be made in a lump sum.  If the grantor fails to designate
a beneficiary as provided above, then on the grantor’s death, the trustee shall
distribute the balance of the trust fund in a lump sum to the executor or
administrator of the grantor’s estate.

 

II-5         FACILITY OF PAYMENT.  When a person entitled to a distribution
hereunder is under legal disability, or, in the trustee’s opinion, is in any way
incapacitated so as to be unable to manage his or her financial affairs, the
trustee may make such distribution to such person’s legal representative, or to
a relative or friend of such person for such person’s benefit.  Any distribution
made in accordance with the preceding sentence shall be a full and complete
discharge of any liability for such distribution hereunder.

 

II-6         PERPETUITIES.  Notwithstanding any other provisions of this
agreement, on the day next preceding the end of 21 years after the death of the
last to die of the grantor and the grantor’s descendants living on the date of
this instrument, the trustee shall immediately distribute any remaining balance
in the trust to the beneficiaries then entitled to distributions hereunder.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III
MANAGEMENT OF THE TRUST FUND

 

III-1       GENERAL POWERS.  The trustee shall, with respect to the trust fund,
have the following powers, rights and duties in addition to those provided
elsewhere in this agreement or by law:

 

(a)           Subject to the limitations of subparagraph (b) next below, to
sell, contract to sell, purchase, grant or exercise options to purchase, and
otherwise deal with all assets of the trust fund, in such way, for such
considerations, and on such terms and conditions as the trustee decides.

 

(b)           To retain in cash such amounts as the trustee considers advisable;
and to invest and reinvest the balance of the trust fund, without distinction
between principal and income, in obligations of the United States Government and
its agencies or which are backed by the full faith and credit of the United
States Government or in any mutual fund, common trust fund or collective
investment fund which invests solely in such obligations; and any such
investment made or retained by the trustee in good faith shall be proper despite
any resulting risk or lack of diversification or marketability.

 

(c)           To deposit cash in any depositary (including the banking
department of the bank acting as trustee) without liability for interest, and to
invest cash in savings accounts or time certificates of deposit bearing a
reasonable rate of interest in any such depositary.

 

(d)           To invest, subject to the limitations of subparagraph (b) above,
in any common or commingled trust fund or funds maintained or administered by
the trustee solely for the investment of trust funds.

 

(e)           To borrow from anyone, with the administrator’s approval, such sum
or sums from time to time as the trustee considers desirable to carry out this
trust, and to mortgage or pledge all or part of the trust fund as security.

 

(f)            To retain any funds or property subject to any dispute without
liability for interest and to decline to make payment or delivery thereof until
final adjudication by a court of competent jurisdiction or until an appropriate
release is obtained.

 

(g)           To begin, maintain or defend any litigation necessary in
connection with the administration of this trust, except that the trustee shall
not be obliged or required to do so unless indemnified to the trustee’s
satisfaction.

 

(h)           To compromise, contest, settle or abandon claims or demands.

 

(i)            To give proxies to vote shares of stock and other voting
securities, to join in or oppose (alone or jointly with others) voting trusts,
mergers, consolidations, foreclosures, reorganizations, liquidations, or other
changes in the financial structure of any corporation, and to exercise or sell
stock subscription or conversion rights.

 

4

--------------------------------------------------------------------------------


 

(j)            To hold securities or other property in the name of a nominee, in
a depositary or in any other way, with or without disclosing the trust
relationship.

 

(k)           To divide or distribute the trust fund in undivided interests or
wholly or partly in kind.

 

(l)            To pay any tax imposed on or with respect to the trust; to defer
making payment of any such tax if it is indemnified to its satisfaction in the
premises; and to require before making any payment such release or other
document from any lawful taxing authority and such indemnity from the intended
payee as the trustee consider necessary for its protection.

 

(m)          To deal without restriction with the legal representative of the
grantor’s estate or the trustee or other legal representative of any trust
created by the grantor or a trust or estate in which a beneficiary has an
interest, even though the trustee, individually, shall be acting in such other
capacity without liability for any loss that may result.

 

(n)           To appoint or remove by written instrument any bank or corporation
qualified to act as successor trustee, wherever located, as special trustee as
to part or all of the trust fund, including property as to which the trustee
does not act, and such special trustee, except as specifically limited or
provided by this or the appointing instrument, shall have all of the rights,
titles, powers, duties, discretions and immunities of the trustee, without
liability for any action taken or omitted to be taken under this or the
appointing instrument.

 

(o)           To appoint or remove by written instrument any bank, wherever
located, as custodian of part or all of the trust fund, and each such custodian
shall have such rights, powers, duties and discretions as are delegated to it by
the trustee.

 

(p)           To employ agents, attorneys, accountants or other persons, and to
delegate to them such powers as the trustee considers desirable, and the trustee
shall be protected in acting or refraining from acting on the advice of persons
so employed without court action.

 

(q)           To perform any and all other acts which in the trustee’s judgment
are appropriate for the proper management, investment and distribution of the
trust fund.

 

III-2       PRINCIPAL AND INCOME.  Any income earned on the trust fund which is
not distributed as provided in Article II shall be accumulated and from time to
time added to the principal of the trust. The grantor’s interest in the trust
shall include all assets or other property held by the trustee hereunder,
including principal and accumulated income.

 

III-3       STATEMENTS.  The trustee shall prepare and deliver monthly to the
administrator and annually to the grantor, if then living, otherwise to each
beneficiary then entitled to distributions under this agreement, a statement (or
series of statements) setting forth (or which taken together set forth) all
investments, receipts, disbursements and other transactions effected by the
trustee during the reporting period; and showing the trust fund and the value
thereof at the end of such period.

 

5

--------------------------------------------------------------------------------


 

III-4       COMPENSATION AND EXPENSES.  All reasonable costs, charges and
expenses incurred in the administration of this trust, including compensation to
the trustee, any compensation to agents, attorneys, accountants and other
persons employed by the trustee, and expenses incurred in connection with the
sale, investment and reinvestment of the trust fund shall be paid from the trust
fund.

 

ARTICLE IV
GENERAL PROVISIONS

 

IV-1        INTERESTS NOT TRANSFERABLE.  The interests of the grantor or other
persons entitled to distributions hereunder are not subject to their debts or
other obligations and may not be voluntarily or involuntarily sold, transferred,
alienated, assigned or encumbered.

 

IV-2        DISAGREEMENT AS TO ACTS.  If there is a disagreement between the
trustee and anyone as to any act or transaction reported in any accounting, the
trustee shall have the right to a settlement of its account by any proper court.

 

IV-3        TRUSTEE’S OBLIGATIONS.  No power, duty or responsibility is imposed
on the trustee except as set forth in this agreement.  The trustee is not
obliged to determine whether funds delivered to or distributions from the trust
are proper under the trust, or whether any tax is due or payable as a result of
any such delivery or distribution. The trustee shall be protected in making any
distribution from the trust as directed pursuant to Article II without inquiring
as to whether the distributee is entitled thereto; and the trustee shall not be
liable for any distribution made in good faith without written notice or
knowledge that the distribution is not proper under the terms of this agreement.

 

IV-4        GOOD FAITH ACTIONS.  The trustee’s exercise or non-exercise of its
powers and discretions in good faith shall be conclusive on all persons.  No one
shall be obliged to see to the application of any money paid or property
delivered to the trustee.  The certificate of the trustee that it is acting
according to this agreement will fully protect all persons dealing with the
trustee.

 

IV-5        WAIVER OF NOTICE.  Any notice required under this agreement may be
waived by the person entitled to such notice.

 

IV-6        CONTROLLING LAW.  The laws of the State of Illinois shall govern the
interpretation and validity of the provisions of this agreement and all
questions relating to the management, administration, investment and
distribution of the trust hereby created.

 

IV-7        SUCCESSORS.  This agreement shall be binding on all persons entitled
to distributions hereunder and their respective heirs and legal representatives,
and on the trustee and its successors.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V
CHANGES IN TRUSTEE

 

V-1         RESIGNATION OR REMOVAL OF TRUSTEE.  The trustee may resign at any
time by giving thirty (30) days’ advance written notice to the administrator and
the grantor.  The administrator may remove a trustee by written notice to the
trustee and the grantor.

 

V-2         APPOINTMENT OF SUCCESSOR TRUSTEE.  The administrator shall fill any
vacancy in the office of trustee as soon as practicable by written notice to the
successor trustee; and shall give prompt written notice thereof to the grantor,
if then living, otherwise to each beneficiary then entitled to payments or
distributions under this agreement. A successor trustee shall be a bank (as
defined in Section 581 of the Internal Revenue Code of 1986, as amended).

 

V-3         DUTIES OF RESIGNING OR REMOVED TRUSTEE AND OF SUCCESSOR TRUSTEE.  A
trustee that resigns or is removed shall furnish promptly to the administrator
and the successor trustee an account of its administration of the trust from the
date of its last account. Each successor trustee shall succeed to the title to
the trust fund vested in its predecessor without the signing or filing of any
instrument, but each predecessor trustee shall execute all documents and do all
acts necessary to vest such title of record in the successor trustee.  Each
successor trustee shall have all the powers conferred by this agreement as if
originally named trustee.  No successor trustee shall be personally liable for
any act or failure to act of a predecessor trustee. With the approval of the
administrator, a successor trustee may accept the account furnished and the
property delivered by a predecessor trustee without incurring any liability for
so doing, and such acceptance will be complete discharge to the predecessor
trustee.

 

ARTICLE VI
AMENDMENT AND TERMINATION

 

VI-1        AMENDMENT.  With the consent of the administrator, this trust may be
amended from time to time by the grantor, if then living, otherwise by a
majority of the beneficiaries then entitled to payments or distributions
hereunder, except as follows:

 

(a)           The duties and liabilities of the trustee cannot be changed
substantially without its consent.

 

(b)           This trust may not be amended so as to make the trust revocable.

 

VI-2        TERMINATION.  This trust shall not terminate, and all rights,
titles, powers, duties, discretions and immunities imposed on or reserved to the
trustee, the administrator, the grantor and the beneficiaries shall continue in
effect, until all assets of the trust have been distributed by the trustee as
provided in Article II.

 

*      *      *

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the grantor and the trustee have executed this agreement as
of the day and year first above written.

 

 

 

 

 

Grantor

 

 

 

The Northern Trust Company as Trustee

 

 

 

By

 

 

 

 

 

Its

 

8

--------------------------------------------------------------------------------
